NUMBER 13-21-00048-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


AARON MALONE,
TDCJ NO. 1697643,                                                            Appellant,

                                            v.

TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, ET AL.,                                                    Appellees.


                       On appeal from 36th District Court
                            of Bee County, Texas.


                                       ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      Before the court are appellant’s amended motions to waive the cost of the clerk’s

and reporter’s record, to charge cost to inmate trust account, and for an extension of time

to file the appellate record. The appellate record is now past due and, on April 6, 2021,
the clerk of the court received notice from the district clerk’s office that appellant has not

arranged to pay for the clerk’s record.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial

court for further proceedings. Upon remand, the trial court shall immediately cause notice

of a hearing to be given and, thereafter, conduct a hearing to determine the following:

       1. Whether appellant is indigent;

       2. Whether appellant is entitled to a free appellate record due to indigency; and

       3. Whether appellant has been provided a complete copy of the appellate record.

       If the trial court determines that appellant is indigent and entitled to a free appellate

record, the trial court shall make any orders necessary to ensure appellant has the

opportunity to fully examine the appellate record. Additionally, appellant’s motions to

waive the costs and motion to extend time to file clerk’s and reporter’s record are

CARRIED with the case.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

proceedings to be prepared. The supplemental clerk's record and supplemental reporter's

record, if any, shall be filed with the Clerk of this Court on or before the expiration of thirty

days from the date of this order.

                                                                   PER CURIAM

Delivered and filed the
25th day of May, 2021.



                                               2